DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show:
A labeled numeral element of the smooth region 88 (erosion region 88) which has been described as an element #88 as described in the specification. 
 Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Annotated figures 3C and figures 7- 7C is provided for reference to claim terminology and element nomenclature used in the instant specification.
 
    PNG
    media_image1.png
    894
    708
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    596
    375
    media_image2.png
    Greyscale
 


Specification
The disclosure is objected to because of the following informalities: 
	The specification is inconsistent in the naming of element 84 (“main portion 84”, “main region 84”, “main portion of the shaft 84”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-7  and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if and outlet is being positively claimed or if is merely descriptive to an intended environment of the shaft (or housing) element since the claim passively introduces “an outlet” in a clause directed to length measurement of the shaft.  In particular Claim 1 and 18 states: “an inlet in fluid connection with the housing configured to receive a mixture of the particles and the matrix; a shaft within the housing with a length defined between the inlet and an outlet,;”
It is also vague or unclear if the phrase “… with a length defined between...” refers to 1) the shaft length or 2) the housing length.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 8- 15, is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by SUGANO et al (US 4416606).
The SUGANO (et al) reference discloses:
 Regarding claim 1. A device (capable to disperse particles within a matrix), the device comprising:
	 a housing (receptacle barrel 1 see markup figure 2 with coolant inlet outlets 11, 12, 13, cover 10) having a center axis, an outer surface, an inner diameter, and an inner surface; 
	an inlet (7, fig 2) in fluid connection with the housing configured to receive a mixture of the particles and the matrix; 
	a shaft (2) within the housing with a length defined between the inlet and an outlet (8), the shaft having a substantially constant outer circumference and a center of rotation about the center axis;
	a rupture portion (at a left most portion of III in fig 1 and seen in markup of fig 4 and fig 5) of the shaft having surface interruptions (6 projection elements) extending inwardly from the outer circumference; 
	an erosion portion of the shaft between the rupture portion of the shaft and the outlet (i.e. just after the last element 6 of section III in fig 1 to outlet opening), the erosion portion of the shaft having a smooth outer surface along the substantially constant outer circumference (since there is no more projections after the last projection 6 upon the shaft surface until to outlet); and
	 a dispersion of the mixture between the inner diameter of the housing and along substantially an entirety of the length of the shaft between the inlet and the outlet. 



	Regarding claim 2, note there is one or more cooling channels (11, 12, 13) disposed within the housing between the outer surface and the inner surface. 


	Regarding claim 5/1, note a screw groove portion (blade 4 see markup of fig 1, 4, 5) of the shaft proximate to the inlet and having helical channels to force the particles and the matrix towards the rupture portion. 


    PNG
    media_image3.png
    900
    742
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    978
    611
    media_image4.png
    Greyscale

	 

	Regarding claim 8, a device to disperse particles within a matrix, the device comprising: a housing (9) having a central axis, an outer surface, an inner diameter, and an inner surface; an inlet (7, an outlet (opening at the end of barrel at 8) connected in fluid communication with the housing and the inlet; a shaft (2) disposed within the housing between the inlet and the outlet, the shaft having a center of rotation about the central axis and an outer circumference; a rupture portion (pineapple elements within section 8 as shown in markup of fig 1 and 2) of the shaft having surface interruptions (pineapple like spaced projection) extending inwardly toward the center of rotation from the outer circumference; and an erosion portion (smooth section at the end of section 8 after the last pineapple projection as seen in the markup of fig 4-5) of the shaft between the rupture portion of the shaft and the outlet, the erosion portion of the shaft having a smooth outer surface. 

	Regarding claim 9, note that the shaft (1) comprises a substantially constant outer circumference. (note that the term “substantially” is a relative term and that the shaft is substantially constant with “interruption” and “screw groove” to the same extent that the instant invention is “substantially constant” while having interruption and screw elements upon the outer circumference.
 
	Regarding claim 10, note the erosion portion comprises a smooth outer surface along the substantially constant outer circumference. 

	Regarding claim 11, note the device may operate so that a dispersion of the mixture between the inner diameter of the housing and along substantially an entirety of a length of the shaft between the inlet and the outlet. 

	Regarding claim 12, see remarks to claim 2. 

	Regarding claim 13, see remarks to claim 3. 

	Regarding claim 14, see remarks to claim 4. 

	Regarding claim 15, see remarks to claim 5.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6-7, 16-17  and  18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over SUGANO et al (US 4416606) in view of B0TTOMLEY et al (US 8967850) and BEHLING (US 6805480). 
Regarding claims 3-4, 6-7, 16-17  and  18-20,  the SUGANO (et al reference discloses all of the recited subject matter as discussed above however is silent  as to a modification of the cooling channel surfaces having a configuration or elements which assist in the heat exchange.  In particular to Claims 3 and claim 18-19 having a threaded feature. In particular claim 4 to an elongated member within the cooling channel. In claims 6-7 to having surface irregularity shape to increase surface area further being undulations.

The BOTTOMLEY reference teaches in the art of mixer screw housing (11) for a screw shaft (5, 5) having a heat exchange channel (27, 28, 29) made of a sinuous channel pathway shape (15) throughout the housing body divided by a cylindrical baffle 16, col 8, lines 13-68, which presents an irregular shape and undulations which increases a surface area of channel throughout the housing for heat transfer. 

The BOTTOMLEY further teaches in fig 5 the use of “bars” within the channel to change the channel with alter interior surface area to motivate flow and to provide localized efficient heat exchange. Also part of the surfaces of 
    PNG
    media_image5.png
    350
    831
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    598
    831
    media_image6.png
    Greyscale
  
the flow channel at 22 may have grooves (i.e. threads) col 10, lines 19-23.

    PNG
    media_image7.png
    363
    430
    media_image7.png
    Greyscale


Additionally, the BEHLING reference teaches a varying depth helical thread channel 3 formed in the housing 1 of a screw extruder which is provided for supplying a tempering medium to the wall of the cylinder housing which the depth changes in different regions of the cylinder (see abstract). 

In view of the teachings of BEHLING and BOTTOMLEY to state of the art of fluid heat/cooling exchange channels within a screw extruder housing barrel, it would have been further obvious to change and modify the channel surfaces, pathway and interior configuration to include undulations, variations, threads, internal elements which would alter the tempering medium flow against the interior surfaces of the tempering channel so as to provide a more effective heat transfer of the fluid medium into the material being processed by the screw extruder.


Regarding dependent claim 20/18, see remarks to claim 5. 


    PNG
    media_image8.png
    970
    674
    media_image8.png
    Greyscale




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following reproduced examples are especially highlighted in showing pertinent features to applicant’s invention.


    PNG
    media_image9.png
    604
    817
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    297
    621
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    487
    688
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    511
    597
    media_image12.png
    Greyscale




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY G SOOHOO whose telephone number is (571)272-1147.  The examiner can normally be reached on Mon - Fri, 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TONY G SOOHOO
Primary Examiner
Art Unit 1774



/TONY G SOOHOO/Primary Examiner, Art Unit 1774